MEMORANDUM DECISION
                                                                                      FILED
      Pursuant to Ind. Appellate Rule 65(D),                                    Jun 21 2019, 5:42 am
      this Memorandum Decision shall not be                                           CLERK
      regarded as precedent or cited before any                                 Indiana Supreme Court
                                                                                   Court of Appeals
      court except for the purpose of establishing                                   and Tax Court


      the defense of res judicata, collateral
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Ruth Johnson                                             Curtis T. Hill, Jr.
      Indianapolis, Indiana                                    Attorney General of Indiana

                                                               Lauren A. Jacobsen
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      John Chambers,                                           June 21, 2019
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               18A-CR-2651
              v.                                               Appeal from the Greene Circuit
                                                               Court
      State of Indiana,                                        The Honorable Erik C. Allen,
      Appellee-Plaintiff                                       Judge
                                                               Trial Court Cause No.
                                                               28C01-1603-F5-10



      May, Judge.


[1]   John Chambers appeals the trial court’s order that he serve 500 days in the

      Department of Correction (“DOC”) following revocation of his probation.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2651 | June 21, 2019                     Page 1 of 7
      Instead, Chambers would like to finish the remainder of his sentence in home

      detention. Chambers argues the order is an abuse of discretion because the

      court failed to consider his alcohol addiction, chronic health issues, lack of

      criminal history, age, and low community-threat level. We affirm.



                                Facts and Procedural History
[2]   On March 22, 2016, the State charged Chambers with Level 5 felony burglary 1

      and Class A misdemeanor theft 2 for stealing a stereo from his neighbor’s garage.

      On July 13, 2016, the State and Chambers executed a plea agreement pursuant

      to which Chambers would plead guilty to burglary and his executed sentence

      would not exceed two years. In return, the State agreed to dismiss Chambers’

      theft charge and to not make a recommendation as to sentencing.


[3]   On October 4, 2016, the trial court sentenced Chambers to three years with two

      years suspended to probation. Chambers was to serve 120 days in jail and the

      remainder of his executed year on home detention. On December 28, 2016,

      Chambers entered the Green County Community Corrections Electronic

      Monitored Home Detention Program which required him to: (1) pay home

      detention fees; (2) travel in the most direct route without stops or side trips; and

      (3) not disturb the electronic monitoring device in any way, shape, or form.




      1
          Ind. Code § 35-43-2-1 (2014).
      2
          Ind. Code § 35-43-4-2 (2014).


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2651 | June 21, 2019   Page 2 of 7
[4]   Chambers failed to comply with the terms and conditions of his home

      detention. On May 5, 2017, Chambers stopped by a friend’s house without

      permission. On May 7, 2017, and May 11, 2017, Chambers’ monitor registered

      “Low Skin Resistance” which generally indicates something had been placed

      between his ankle and the Transdermal Alcohol Detection (TAD) sensor

      interfering with the ability of the TAD unit to detect alcohol. (Appellant’s App.

      Vol. II at 245.) As of May 16, 2017, Chambers had failed to keep current in

      paying fees associated with the Home Detention Program. Thus, the trial court

      revoked his placement and ordered that he serve the remainder of his executed

      term in the DOC.


[5]   On June 21, 2017, Chambers was released from the DOC and placed onto

      supervised probation on the condition that he refrain from the use, possession,

      or transportation of any alcoholic beverages and any controlled substances

      unless legally prescribed by a duly licensed physician. On August 1, 2017,

      Chambers tested positive for methamphetamine. On September 11, 2017,

      Chambers tested positive for alcohol. On October 13, 2017, Chambers tested

      positive for marijuana. On November 22, 2017, Chambers tested positive for

      Buprenorphine and alcohol. On November 29, 2017, Chambers tested positive

      for Buprenorphine. The State filed a petition to revoke probation on December

      11, 2017. On April 4, 2018, the court revoked 100 days of Chambers’

      previously suspended sentence and ordered those days be served in the DOC.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2651 | June 21, 2019   Page 3 of 7
[6]   On June 9, 2018, Chambers was released from DOC a second time and placed

      on probation. The Court imposed a number of conditions on Chambers,

      including:


                   a. You shall report to the Probation Department as directed.
                   b. You shall refrain from the use, possession, or
                      transportation of any controlled substances unless legally
                      prescribed by a duly licensed physician, and you shall use
                      the controlled substance in a manner consistent with the
                      prescription.
                   c. You shall refrain from the use, possession, or
                      transportation of any alcoholic beverages.


      (Appellant’s App. Vol. III at 32.) On June 26, 2018, and July 2, 2018,

      Chambers tested positive for Benzodiazepines and alcohol. On July 23, 2018,

      Chambers failed to report to the Probation Department as directed. The State

      again petitioned for revocation of probation. On October 3, 2018, the court

      determined Chambers violated probation. On October 17, 2018, the court

      ordered Chambers to serve 500 days in the DOC. 3



                                  Discussion and Decision
[7]   Chambers asserts the trial court abused its discretion in sentencing him to the

      DOC. Probation is a favor granted by the State, not a right to which a criminal

      defendant is entitled. Sanders v. State, 825 N.E.2d 952, 955 (Ind. Ct. App. 2005)




      3
        The trial court indicated that 630 days remained on Chambers’ suspended sentence, but Chambers’
      probation was to be terminated as unsuccessful after 500 days in the DOC. The court ordered that his
      sentence would be complete when he was released from the DOC.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2651 | June 21, 2019                   Page 4 of 7
      (citing Parker v. State, 676 N.E.2d 1083, 1085 (Ind. Ct. App. 1997)), trans. denied.

      A court may order execution of all or part of the sentence that was suspended at

      the time of the initial sentencing if the court finds the person has violated a

      condition at any time before termination of that probationary period. Ind.

      Code § 35-38-2-3(h).


[8]   The conditions for probation and whether to revoke probation when those

      conditions are violated are left to the discretion of the trial court. Heaton v.

      State, 984 N.E.2d 614, 616 (Ind. 2013). We review probation violation

      determinations and sanctions for an abuse of discretion. Id. An abuse of

      discretion occurs if the decision is “‘clearly against the logic and effect of the

      facts and circumstances before the court, or the reasonable, probable, and actual

      deductions to be drawn therefrom.’” K.S. v. State, 849 N.E.2d 538, 544 (Ind.

      2006) (quoting In re L.J.M., 473 N.E.2d 637, 640 (Ind. Ct. App. 1985)). “We

      will second-guess the fact-finding court only when it responds to that factual

      context in an unreasonable manner.” Tapia v. State, 753 N.E.2d 581, 585 (Ind.

      2001).


[9]   Chambers argues his executed sentence in the DOC is unreasonable because it

      fails to consider his alcohol addiction, his chronic health issues, his lack of

      criminal history, his age, and the low threat he poses to the community.

      Chambers suggests we remand for the trial court to sentence him to a

      community-based placement because he is a nonviolent offender.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2651 | June 21, 2019   Page 5 of 7
[10]   However, Chambers’ initial sentence was lenient in light of all of those

       conditions. (Tr. Vol. II at 43) (Judge stated, “I think [your sentence] is fairly

       lenient considering what sentence could be imposed and is fair under the

       circumstances”). Chambers spent only 120 days in jail and could have served

       the rest of his executed sentence on home detention if he had complied with the

       terms and conditions. Instead, Chambers breached the terms and conditions of

       his community placement.


       For Chambers’ second violation, the court revoked only 100 days of the

       suspended sentence for him to serve in the DOC and, afterwards, placed him in

       supervised probation. However, Chambers once again breached the terms and

       conditions of his community placement, leading the trial court to finally order

       him to serve 500 days in the DOC.


       We cannot say that the trial court’s decision is clearly against the logic and

       effect of the facts and circumstances. 4 Chambers took advantage of the court’s

       leniency multiple times, and it is evident that—despite his alcohol addiction, his

       chronic health issues, his lack of criminal history, his age, and his low

       community-threat level—Chambers has a disregard for the law and the




       4
        Chambers claims the trial court abused its discretion because it failed to consider Indiana Code section 35-
       32-1-1, which instructs courts to construe the criminal code in accordance with its general purposes, to
       “reduce crime by promoting the use of evidence based best practices for rehabilitation of offenders in a
       community setting” and “keep dangerous offenders in prison by avoiding the use of scarce prison space for
       nonviolent offenders . . . .” (2014). However, the facts of this case demonstrate the trial court repeatedly
       attempted to keep Chambers in a community setting, but Chambers repeatedly violated the terms of those
       community settings, such that the trial court ran out of placement options aside from the DOC.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2651 | June 21, 2019                      Page 6 of 7
       restrictions placed on him in community placement. Thus, we cannot say the

       trial court’s decision was an abuse of discretion. See Hill v. State, 28 N.E.3d 348,

       351 (Ind. Ct. App. 2015) (holding no abuse of discretion in returning

       probationer to DOC even though probationer had a mental disability, because

       probationer repeatedly violated conditions of probation).



                                               Conclusion
[11]   The trial court did not abuse its discretion when it ordered Chambers to serve

       500 days in the DOC. Accordingly, we affirm.


[12]   Affirmed.


       Mathias, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2651 | June 21, 2019   Page 7 of 7